Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1-20 have been examined in this application. This communication is the first action on the merits. No Information Disclosure Statement (IDS) has been filed to date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are directed to a method for optimizing object prediction, Claims 11-19 are directed to an apparatus for optimizing object prediction and Claim 20 is directed to an article of manufacture for optimizing object prediction.
Claim 1 recites a method for optimizing object prediction, Claim 11 recites an apparatus for optimizing object prediction and Claim 20 recites an article of manufacture for optimizing object prediction, which include grouping a plurality of objects, wherein each group of objects have similar characteristics; building a predictor library for each group of objects; determining, in the predictor library of each group of objects, an initial corresponding predictor for each object, based on historical characteristic data with a fixed length of time related to each object; and dynamically updating the initial 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “processor”, “memory”, “program” and “computer-readable storage medium” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor”, “memory”, “program” and “computer-readable storage medium”   is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10, and 12-19 recite the additional elements of training by using the historical characteristic data of each object of each group, the predictor library related to a respective group of objects, to obtain the initial corresponding predictor for each object; selecting, based on the similar characteristics of each group of objects, one or more appropriate predictors; wherein the plurality of objects represent goods or services, and the similar characteristics of each group of objects mean that historical demand volume curves of the goods or services exhibit similar shapes in time domain; wherein the historical demand volume curves are obtained by performing a Fast Fourier Transform on historical demand volume data of the goods or services; wherein the plurality of objects represent goods or services, and the similar characteristics of each group of objects mean that the goods or services belong to the same application category; the initial corresponding predictor is an optimal predictor for a related object in the predictor library; wherein the plurality of objects are represent goods or services, and the characteristic data varying with time is demand volume data of the goods or . Although Applicant’s claims do not recite the additional element of “machine learning”, Applicant references machine learning in specification.  Please note - when the claims do not explicitly recite a machine learning model. Further the training data and is simply used to make a decision, and is just a complex mathematical exercise and is likely not statutory. If the results of the decision were feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US Publication No. 20210241177 A1 [hereinafter Wang], in view of Oliveira et al. , US Publication No. 20200074401 A1, [hereinafter Oliveira]. 
Regarding Claim 1, 
Wang teaches
building a predictor library for each group of objects. respectively (Wang Par. 28-“Specifically, the data collecting unit 110 may continuously collect prediction data. Here, the prediction data may be data that a user (for example, an information service provider for recommending information) expects to obtain a relevant predicted result. Here, the data collecting unit 110 may continuously receive the prediction data from the user or via other paths. For example, when the user wants to know a predicted result of whether information recommended to his customers (for example, terminal consumers) will be accepted (that is, whether it will be clicked or read by the consumers), the data collecting unit 110 may collect the prediction data, that is, attribute information data about information desired to be recommended.”; Par. 29-[collection = library]“ As an example, the collection of prediction data may be automatically implemented within the system, for example, the user may transmit a prediction service request including the prediction data to the service providing unit 140, wherein the prediction data may include information that the user desires to recommend to consumers and/or basic attribute information of the consumers (for example, information topics, information display locations, consumer identifiers, gender, age, height, weight, hobbies, etc.). Here, the system 100 may provide a prediction data automatic backflow function, as an example, the function may be turned on by default or according to the user's selection, wherein the function enables the service providing unit 140 to automatically save the prediction data included in the prediction service request, and the data collecting unit 110 may continuously collect the prediction data from the service providing unit”);
determining, in the predictor library of each group of objects, an initial corresponding predictor for each object, based on historical characteristic data with a fixed length of time related to each object (Wang Par. 28-29-“ For example, when the user wants to know a predicted result of whether information recommended to his customers (for example, terminal consumers) will be accepted (that is, whether it will be clicked or read by the consumers), the data collecting unit 110 may collect the prediction data, that is, attribute information data about information desired to be recommended. As an example, the collection of prediction data may be automatically implemented within the system, for example, the user may transmit a prediction service request including the prediction data to the service providing unit 140, wherein the prediction data may include information that the user desires to recommend to consumers and/or basic attribute information of the consumers (for example, information topics, information display locations, consumer identifiers, gender, age, height, weight, hobbies, etc.).; Par. 38-“Specifically, for the data selecting rule, the prediction data collected by the data collecting unit 110 may contain a lot of prediction data, and the data selecting rule may specify which of the prediction data collected by the data collecting unit 110 is specifically selected to generate the updated training samples, for example, a rule of selecting all data, selecting data according to a time range (for example, data from the last 3 days), selecting data according to a range of storage location (for example, 20th slice data˜200th slice data), or the like.” Par. 43-“…the data records based on which the initial machine learning model is trained are referred to as the historical data, for this end, the data collecting unit 110 may collect the historical data in addition to the prediction data, accordingly, the real result collecting unit 120 may collect the real results of the historical data in addition to the real results of the prediction data, wherein the historical data is data accumulated historically that already has real results.”);
 and dynamically updating the initial corresponding predictor for each object, respectively, by using characteristic data varying with time and related to each object, wherein a prediction performance of the updated corresponding predictor is optimal with respect to the characteristic data varying with time and related to each object.; (Wang Par. 35-“Here, the updated training samples are data samples with real conclusions, in other words, the updated training samples may be samples generated, according to a process related to feature generation defined in the model updating scheme, by combining features, which are obtained by performing feature extraction on the collected prediction data, and real results (i.e. labels) corresponding to the collected prediction data. Specifically, the prediction data collected by the data collecting unit 110 may be stored in a local storage medium or a cloud computing platform with data storage function (including but not limited to a public cloud and a private cloud) in the form of a data table. … Preferably, the updated training samples may be samples generated by combining various features, which are obtained by performing feature extraction and feature combination on the collected prediction data, and the real results of the collected prediction data.; Par. 39 For the model updating cycle, in order to enable the machine learning model to provide more accurate predicted results for the received prediction data, the model auto-training unit 130 may update the machine learning model according to a certain model updating cycle (i.e., generate a new machine learning model). The model updating cycle may be pre-configured by the user, or may be modified in real time according to a specific condition based on a certain rule.”)


A method for optimizing object prediction, comprising: grouping a plurality of objects, wherein each group of objects have similar characteristics (Oliveira Par. 98-“ FIG. 6 illustrates a flow chart of the Forecasting component of FIG. 3. Once the data is processed by the data preparation module, it is ready for the forecasting machine learning process. First the data can be grouped by key fields (82) (for example, a customer ID, a parts ID, etc.). The data is also grouped into a first portion (called a training portion) and second portion (called a testing portion). Then, a plurality of forecasting machine learning algorithms are each trained on the training portion; the forecasting of each is tested on the testing portion. In FIG. 6, four algorithms (84 a, 84 b, 84 c, 84 d) are trained and tested. However, fewer or more algorithms may be used for training and testing. The most accurate model (86) is then selected and retrained on the full historical dataset. It is then used to predict (or forecast) (88) lead times for a future period (for example, 3-6 months; 6-12 months; 1-2 years, etc.). The process can then end (90). Alternatively, if the machine learning process is part of a supply chain planning platform (as in FIG. 4), the results are uploaded (92) to the platform for further analysis/use.”; Par. 120-“Clustering (via machine learning) may be used to identify problems in a supply chain. One technique that may be used is the classification of lead-time clusters based on their shape and pattern with respect to lead time.”); 


Regarding Claim 2 and Claim 12, Wang in view of Oliveira teach the method according to claim 1, …. and the apparatus according to claim 11, wherein the determining by the processor is further configured to…
wherein the determining of the initial corresponding predictor comprises: training, by using the historical characteristic data of each object of each group, the predictor library related to a respective group of objects, to obtain the initial corresponding predictor for each object (Wang Par. 43- According to an exemplary embodiment of the disclosure, the initial machine learning model may indicate a model trained according to automatic machine learning technology in the model investigation stage, as an example, it may be used to provide prediction service for prediction data in the initial stage, and the data records based on which the initial machine learning model is trained are referred to as the historical data, for this end, the data collecting unit 110 may collect the historical data in addition to the prediction data, accordingly, the real result collecting unit 120 may collect the real results of the historical data in addition to the real results of the prediction data, wherein the historical data is data accumulated historically that already has real results. Here, as an example, the historical data records itself may include label fields (i.e., the real results), but in order to be consistent with the system of the exemplary embodiment of the disclosure, the historical data record table may be segmented firstly to obtain the historical data (excluding the label fields) and label fields, and the historical data and the real results are imported into the data collecting unit 110 and the real result collecting unit 120, respectively.; Par. 45-The model auto-training unit 130 may generate the initial training samples based on the collected historical data and corresponding real results thereof and train the initial machine learning model by using the initial training samples, according to the automatic machine learning technology. … Preferably, the initial training samples may be samples generated by combining various features, which are obtained by performing feature extraction and feature combination on the collected historical data according to the automatic machine learning technology, and the real results of the historical data.”)
Regarding Claim 3 and Claim 13, Wang in view of Oliveira teach the method according to claim 1, …. and the apparatus according to claim 11, wherein the building by the processor is further configured too…
wherein the building of the predictor library comprises selecting, based on the similar characteristics of each group of objects, one or more appropriate predictors. (Wang Par. 45-The model auto-training unit 130 may generate the initial training samples based on the collected historical data and corresponding real results thereof and train the initial machine learning model by using the initial training samples, according to the automatic machine learning technology. … Preferably, the initial training samples may be samples generated by combining various features, which are obtained by performing feature extraction and feature combination on the collected historical data according to the automatic machine learning technology, and the real results of the historical data.”; Par. 47-“Here, the model auto-training unit 130 may select a specified model algorithm for training according to the characteristics of the historical data. For this end, as an optional manner, the model auto-training unit 130 may specify one or more model algorithms to train multiple models at the same time, and may determine which models ultimately provide the prediction service, based on the effects of these models, or weight the predicted results provided by respective models as the final result. …”);
Regarding Claim 4 and Claim 14, Wang in view of Oliveira teach the method according to claim 1, …. and the apparatus according to claim 11, wherein the building by the processor is further configured too…
Wang fails to disclose the following feature taught by Oliveira:
wherein the plurality of objects represent goods or services, and the similar characteristics of each group of objects mean that historical demand volume curves of the goods or services exhibit similar shapes in time domain. (Oliveira Par. 53-“A supply chain can be defined as a sequence of processes and/or events in the production and distribution of a product. A supply chain can include information about equipment, raw materials, parts, components, organizations, people, locations, modes of transport and resources used to produce a product and move the product from a manufacturer or supplier to a customer. Many factors can influence the supply chain at a variety of different points in the chain, and these factors are often unpredictable.”; Par. 58-“ In the present disclosure embodiments are provided to identify, categorize, and visualize variability in historical lead times. In addition, machine learning algorithms can be used to predict lead times, and if necessary, adjust planned lead times. Furthermore, parts with similar patterns of lead time deviation may be clustered into the same group with the use of machine learning algorithms. The clustering can help a planner to visually identify similar problems in lead times of purchase orders. As such, the deviations of lead times for future purchase orders can be adjusted automatically or based on manual review. Furthermore, business metrics before and after adjusting lead times may be projected in order to compare the impact of accepting the lead time recommendations provided by the machine learning algorithm.”; Par. 75-“ In some embodiments, lead time data is obtained from the historical supply actual data in the customer's enterprise data source(s). The historical lead time data can be data over a period of time. To enhance accuracy Forecast and Cluster results, a minimum of 2 years (24 months) worth of historical data can be used. As an example (as shown in FIG. 1), a 2-year time period may be used—although other time periods may be used (for example 1-year, 15 months, 18 months, 21 months, 27 months, 30 months, 33 months, 36 months, or longer).” Fig 1; Fig 7; Par. 112); 
Wang and Oliveira are directed to machine learning predictive models. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data of Wang, as taught by Oliveira, by utilizing supply chain data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wang with the motivation of identifying root-causes of how a supply chain for goods and services are designed and how it actually operates (Oliveira Par. 3).
Regarding Claim 6 and Claim 16, Wang in view of Oliveira teach the method according to claim 1, …. and the apparatus according to claim 11, …
Wang fails to disclose the following feature taught by Oliveira:
wherein the plurality of objects represent goods or services, and the similar characteristics of each group of objects mean that the goods or services belong to the same application category. (Oliveira Par. 58-“ In the present disclosure embodiments are provided to identify, categorize, and visualize variability in historical lead times. In addition, machine learning algorithms can be used to predict lead times, and if necessary, adjust planned lead times. Furthermore, parts with similar patterns of lead time deviation may be clustered into the same group with the use of machine learning algorithms. The clustering can help a planner to visually identify similar problems in lead times of purchase orders. As such, the deviations of lead times for future purchase orders can be adjusted automatically or based on manual review. Furthermore, business metrics before and after adjusting lead times may be projected in order to compare the impact of accepting the lead time recommendations provided by the machine learning algorithm.; Par. 100-“ The forecast machine learning algorithm can predict the lead time of purchased items (or parts) from different suppliers at different times of the year. Each item may exhibit a different behavior in terms of lead time due to many factors including: its varying demand over the year, the geographical location of suppliers producing the item, price and availability of the item, quantity of orders, etc. “; Par. 120-“Clustering (via machine learning) may be used to identify problems in a supply chain. One technique that may be used is the classification of lead-time clusters based on their shape and pattern with respect to lead time. For example, lead-times within a given cluster can help to identify a problem source (e.g. a particular supplier).”); 
Wang and Oliveira are directed to machine learning predictive models. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data of Wang, as taught by Oliveira, by utilizing supply chain data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wang with the motivation of identifying root-causes of how a supply chain for goods and services are designed and how it actually operates (Oliveira Par. 3).
the method according to claim 1, …. and the apparatus according to claim 11, …
Wang discloses an optimal solution in Wang (Par. 47) and the feature is expounded upon by Oliveira”
wherein the initial corresponding predictor is an optimal predictor for a related object in the predictor library. (Oliveira Par. 58-“ In the present disclosure embodiments are provided to identify, categorize, and visualize variability in historical lead times. In addition, machine learning algorithms can be used to predict lead times, and if necessary, adjust planned lead times. Furthermore, parts with similar patterns of lead time deviation may be clustered into the same group with the use of machine learning algorithms. The clustering can help a planner to visually identify similar problems in lead times of purchase orders. As such, the deviations of lead times for future purchase orders can be adjusted automatically or based on manual review. Furthermore, business metrics before and after adjusting lead times may be projected in order to compare the impact of accepting the lead time recommendations provided by the machine learning algorithm.; Par. 100-“ The forecast machine learning algorithm can predict the lead time of purchased items (or parts) from different suppliers at different times of the year. Each item may exhibit a different behavior in terms of lead time due to many factors including: its varying demand over the year, the geographical location of suppliers producing the item, price and availability of the item, quantity of orders, etc. “; Par. 120-“Clustering (via machine learning) may be used to identify problems in a supply chain. One technique that may be used is the classification of lead-time clusters based on their shape and pattern with respect to lead time. For example, lead-times within a given cluster can help to identify a problem source (e.g. a particular supplier).”; Par. 9-“U.S. Pat. No. 6,611,726 B1 discloses a method for determining optimal time series forecasting parameters. The method includes choosing a dependent variable for which a value is to be forecast, gathering historical data on values of the dependent variable and associated variables in historical time periods, and determining a forecasting equation based on the historical data.”); 
Wang and Oliveira are directed to machine learning predictive models. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data of Wang, as taught by Oliveira, by utilizing supply chain data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wang with the motivation of identifying root-causes of how a supply chain for goods and services are designed and how it actually operates (Oliveira Par. 3).
Regarding Claim 8 and Claim 18, Wang in view of Oliveira teach the method according to claim 1, …. and the apparatus according to claim 11, …
Wang fails to disclose the following feature taught by Oliveira:
wherein the plurality of objects are represent goods or services, and the characteristic data varying with time is demand volume data of the goods or services. (Oliveira Par. 100-“ The forecast machine learning algorithm can predict the lead time of purchased items (or parts) from different suppliers at different times of the year. Each item may exhibit a different behavior in terms of lead time due to many factors including: its varying demand over the year, the geographical location of suppliers producing the item, price and availability of the item, quantity of orders, etc. This results in many scientific uncertainties since each forecasting algorithm may work well in some situations. As such, no single forecasting machine algorithm works best for all the data—the choice of the algorithm is data-dependent. Multiple forecasting machine algorithms may be tested on the data to see which work reasonably well.; Par6 & Par.9); 
Wang and Oliveira are directed to machine learning predictive models. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data of Wang, as taught by Oliveira, by utilizing supply chain data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wang with the motivation of identifying root-causes of how a supply chain for goods and services are designed and how it actually operates (Oliveira Par. 3).
Regarding Claim 9 and Claim 19, Wang in view of Oliveira teach the method according to claim 1, …. and the apparatus according to claim 11, …
wherein the dynamically updating of the initial corresponding predictor for each object, respectively, by using the characteristic data varying with time and related to each object comprises: using a predictor in the predictor library having a prediction result for each object for a current time period…(Wang Par. 28-“ Specifically, the data collecting unit 110 may continuously collect prediction data. Here, the prediction data may be data that a user (for example, an information service provider for recommending information) expects to obtain a relevant predicted result. Here, the data collecting unit 110 may continuously receive the prediction data from the user or via other paths. For example, when the user wants to know a predicted result of whether information recommended to his customers (for example, terminal consumers) will be accepted (that is, whether it will be clicked or read by the consumers), the data collecting unit 110 may collect the prediction data, that is, attribute information data about information desired to be recommended.”; Par. 29-[collection = library]“ As an example, the collection of prediction data may be automatically implemented within the system, for example, the user may transmit a prediction service request including the prediction data to the service providing unit 140, wherein the prediction data may include information that the user desires to recommend to consumers and/or basic attribute information of the consumers (for example, information topics, information display locations, consumer identifiers, gender, age, height, weight, hobbies, etc.). Here, the system 100 may provide a prediction data automatic backflow function, as an example, the function may be turned on by default or according to the user's selection, wherein the function enables the service providing unit 140 to automatically save the prediction data included in the prediction service request, and the data collecting unit 110 may continuously collect the prediction data from the service providing unit”; Par. 35-“Here, the updated training samples are data samples with real conclusions, in other words, the updated training samples may be samples generated, according to a process related to feature generation defined in the model updating scheme, by combining features, which are obtained by performing feature extraction on the collected prediction data, and real results (i.e. labels) corresponding to the collected prediction data.);
Wang fails to teach the following feature taught by Oliveira:
…that best matches with characteristic data of a respective object for the current time period, as a corresponding predictor of the respective object for a next time period (Oliveira Par. 58-“ Furthermore, parts with similar patterns of lead time deviation may be clustered into the same group with the use of machine learning algorithms. The clustering can help a planner to visually identify similar problems in lead times of purchase orders. As such, the deviations of lead times for future purchase orders can be adjusted automatically or based on manual review. Furthermore, business metrics before and after adjusting lead times may be projected in order to compare the impact of accepting the lead time recommendations provided by the machine learning algorithm”; Par. 68-“ An example of a supply chain planning platform that may be integrated with the machine learning server (12) is one that provides rapid processing of business metrics and scenario simulations. That is, processing of the historical lead time data, and processing of the machine learning results (i.e. forecasting future lead times, clustering of historical lead times) is performed such that machine learning results are up-to-date (i.e. there is no further changes in the historical lead time data while results involving hundreds of thousands, even millions of data points, are being processed).”; Par. 72-“Where the prepared dataset is valid, two machine learning algorithms may be applied in parallel to forecast (54) important supply chain attributes such as lead times, and perform a cluster analysis (56) on the historical data to determine similar patterns/characteristics. The two applications of machine learning may be performed in parallel, or sequentially. In addition, while two types of machine learning applications (i.e. forecasting and clustering) are illustrated, fewer (i.e. one) or more machine learning applications may be performed.”; Par. 98-“ The most accurate model (86) is then selected and retrained on the full historical dataset. It is then used to predict (or forecast) (88) lead times for a future period (for example, 3-6 months; 6-12 months; 1-2 years, etc.).”)
Wang and Oliveira are directed to machine learning predictive models. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data of Wang, as taught by Oliveira, by utilizing supply chain data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wang with the motivation of identifying root-causes of how a supply chain for goods and services are designed and how it actually operates (Oliveira Par. 3).

the method according to claim 1, ….
Wang teaches clustering in Wang (Par. 29) and the feature is expounded upon by Oliveira”
wherein the grouping of the plurality of objects is based on a clustering strategy (Oliveira Par. 58-“ In the present disclosure embodiments are provided to identify, categorize, and visualize variability in historical lead times. In addition, machine learning algorithms can be used to predict lead times, and if necessary, adjust planned lead times. Furthermore, parts with similar patterns of lead time deviation may be clustered into the same group with the use of machine learning algorithms. The clustering can help a planner to visually identify similar problems in lead times of purchase orders. As such, the deviations of lead times for future purchase orders can be adjusted automatically or based on manual review. Furthermore, business metrics before and after adjusting lead times may be projected in order to compare the impact of accepting the lead time recommendations provided by the machine learning algorithm.; Par. 126-127-“ The data may be then split (97) into three groups, prior to the cluster analysis: whether the data in each time series is sparse, flat or rich. For example, if each time series reflects the lead time of a particular item from a particular origin to a particular destination over a period of two years, the time series can have 24 data points (i.e. one data point per month). A time series categorized as “sparse” may have less than a threshold of data points (for example, 12), whereas a “rich” dataset can have greater than a threshold of data points. A time series categorized as “flat” has the same lead time over the 24-month period.  Clustering may be performed on each of the three groups (i.e. “sparse”, “flat” and “rich”) by finding an optimum number of clusters (98). The optimum number may be between 2 and 100 clusters. Once the number of clusters is established (for each group), an initial clustering is performed. Within each group, there is an optional step of splitting large clusters (99) further into smaller sub-clusters. Finally, each of the clusters (within each group) may be pruned (100) by removing outlier data, which can be identified, for example, by using a quartile analysis. The final cluster results for each of the three groups can then be uploaded (101) to a supply chain planning platform for further analysis.”)
Wang and Oliveira are directed to machine learning predictive models. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data of Wang, as taught by Oliveira, by utilizing supply chain data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wang with the motivation of identifying root-causes of how a supply chain for goods and services are designed and how it actually operates (Oliveira Par. 3).

Regarding Claim 11, 
Wang teaches
build a predictor library for each group of objects, respectively (Wang Par. 28-“ Specifically, the data collecting unit 110 may continuously collect prediction data. Here, the prediction data may be data that a user (for example, an information service provider for recommending information) expects to obtain a relevant predicted result. Here, the data collecting unit 110 may continuously receive the prediction data from the user or via other paths. For example, when the user wants to know a predicted result of whether information recommended to his customers (for example, terminal consumers) will be accepted (that is, whether it will be clicked or read by the consumers), the data collecting unit 110 may collect the prediction data, that is, attribute information data about information desired to be recommended.”; Par. 29-[collection = library]“ As an example, the collection of prediction data may be automatically implemented within the system, for example, the user may transmit a prediction service request including the prediction data to the service providing unit 140, wherein the prediction data may include information that the user desires to recommend to consumers and/or basic attribute information of the consumers (for example, information topics, information display locations, consumer identifiers, gender, age, height, weight, hobbies, etc.). Here, the system 100 may provide a prediction data automatic backflow function, as an example, the function may be turned on by default or according to the user's selection, wherein the function enables the service providing unit 140 to automatically save the prediction data included in the prediction service request, and the data collecting unit 110 may continuously collect the prediction data from the service providing unit”);
determine, in the predictor library of each group of objects, an initial corresponding predictor for each object, based on historical characteristic data with a fixed length of time related to each object (Wang Par. 28-29-“ For example, when the user wants to know a predicted result of whether information recommended to his customers (for example, terminal consumers) will be accepted (that is, whether it will be clicked or read by the consumers), the data collecting unit 110 may collect the prediction data, that is, attribute information data about information desired to be recommended. As an example, the collection of prediction data may be automatically implemented within the system, for example, the user may transmit a prediction service request including the prediction data to the service providing unit 140, wherein the prediction data may include information that the user desires to recommend to consumers and/or basic attribute information of the consumers (for example, information topics, information display locations, consumer identifiers, gender, age, height, weight, hobbies, etc.).; Par. 38-“Specifically, for the data selecting rule, the prediction data collected by the data collecting unit 110 may contain a lot of prediction data, and the data selecting rule may specify which of the prediction data collected by the data collecting unit 110 is specifically selected to generate the updated training samples, for example, a rule of selecting all data, selecting data according to a time range (for example, data from the last 3 days), selecting data according to a range of storage location (for example, 20th slice data˜200th slice data), or the like.” Par. 43-“ …the data records based on which the initial machine learning model is trained are referred to as the historical data, for this end, the data collecting unit 110 may collect the historical data in addition to the prediction data, accordingly, the real result collecting unit 120 may collect the real results of the historical data in addition to the real results of the prediction data, wherein the historical data is data accumulated historically that already has real results.”);
 and dynamically update the initial corresponding predictor for each object, respectively, by using characteristic data varying with time and related to each object, wherein a prediction performance of the updated corresponding predictor is optimal with respect to the characteristic data varying with time and related to each object. (Wang Par. 35-“Here, the updated training samples are data samples with real conclusions, in other words, the updated training samples may be samples generated, according to a process related to feature generation defined in the model updating scheme, by combining features, which are obtained by performing feature extraction on the collected prediction data, and real results (i.e. labels) corresponding to the collected prediction data. Specifically, the prediction data collected by the data collecting unit 110 may be stored in a local storage medium or a cloud computing platform with data storage function (including but not limited to a public cloud and a private cloud) in the form of a data table. … Preferably, the updated training samples may be samples generated by combining various features, which are obtained by performing feature extraction and feature combination on the collected prediction data, and the real results of the collected prediction data.; Par. 39 For the model updating cycle, in order to enable the machine learning model to provide more accurate predicted results for the received prediction data, the model auto-training unit 130 may update the machine learning model according to a certain model updating cycle (i.e., generate a new machine learning model). The model updating cycle may be pre-configured by the user, or may be modified in real time according to a specific condition based on a certain rule.”)

Wang teaches utilizing machine learning prediction modelling and the prediction of goods and services is expounded upon by the teaching of Oliveira:
An apparatus for optimizing object prediction, comprising: a memory; and a processor coupled to the memory and configured to: group a plurality of objects, wherein each group of objects have similar characteristics; (Oliveira Par. 25-“ In accordance with another embodiment, a dynamic supply chain planning system comprising a processor operable to execute instructions stored in a memory; and the memory includes specific instructions for forecasting future lead times of a supply chain based on: historical lead time data of the supply chain; “Par. 98-“ FIG. 6 illustrates a flow chart of the Forecasting component of FIG. 3. Once the data is processed by the data preparation module, it is ready for the forecasting machine learning process. First the data can be grouped by key fields (82) (for example, a customer ID, a parts ID, etc.). The data is also grouped into a first portion (called a training portion) and second portion (called a testing portion). Then, a plurality of forecasting machine learning algorithms are each trained on the training portion; the forecasting of each is tested on the testing portion. In FIG. 6, four algorithms (84 a, 84 b, 84 c, 84 d) are trained and tested. However, fewer or more algorithms may be used for training and testing. The most accurate model (86) is then selected and retrained on the full historical dataset. It is then used to predict (or forecast) (88) lead times for a future period (for example, 3-6 months; 6-12 months; 1-2 years, etc.). The process can then end (90). Alternatively, if the machine learning process is part of a supply chain planning platform (as in FIG. 4), the results are uploaded (92) to the platform for further analysis/use.”; Par. 120-“ Clustering (via machine learning) may be used to identify problems in a supply chain. One technique that may be used is the classification of lead-time clusters based on their shape and pattern with respect to lead time.”); 

Wang and Oliveira are directed to machine learning predictive models. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data of Wang, as taught by Oliveira, by utilizing supply chain data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wang with the motivation of identifying root-causes of how a supply chain for goods and services are designed and how it actually operates (Oliveira Par. 3).
Regarding Claim 20, 
Wang teaches
building a predictor library for each group of objects, respectively; (Wang Par. 28-“ Specifically, the data collecting unit 110 may continuously collect prediction data. Here, the prediction data may be data that a user (for example, an information service provider for recommending information) expects to obtain a relevant predicted result. Here, the data collecting unit 110 may continuously receive the prediction data from the user or via other paths. For example, when the user wants to know a predicted result of whether information recommended to his customers (for example, terminal consumers) will be accepted (that is, whether it will be clicked or read by the consumers), the data collecting unit 110 may collect the prediction data, that is, attribute information data about information desired to be recommended.”; Par. 29-[collection = library]“ As an example, the collection of prediction data may be automatically implemented within the system, for example, the user may transmit a prediction service request including the prediction data to the service providing unit 140, wherein the prediction data may include information that the user desires to recommend to consumers and/or basic attribute information of the consumers (for example, information topics, information display locations, consumer identifiers, gender, age, height, weight, hobbies, etc.). Here, the system 100 may provide a prediction data automatic backflow function, as an example, the function may be turned on by default or according to the user's selection, wherein the function enables the service providing unit 140 to automatically save the prediction data included in the prediction service request, and the data collecting unit 110 may continuously collect the prediction data from the service providing unit”);
determining, in the predictor library of each group of objects, an initial corresponding predictor for each object, based on historical characteristic data with a fixed length of time related to each object; (Wang Par. 28-29-“ For example, when the user wants to know a predicted result of whether information recommended to his customers (for example, terminal consumers) will be accepted (that is, whether it will be clicked or read by the consumers), the data collecting unit 110 may collect the prediction data, that is, attribute information data about information desired to be recommended. As an example, the collection of prediction data may be automatically implemented within the system, for example, the user may transmit a prediction service request including the prediction data to the service providing unit 140, wherein the prediction data may include information that the user desires to recommend to consumers and/or basic attribute information of the consumers (for example, information topics, information display locations, consumer identifiers, gender, age, height, weight, hobbies, etc.).; Par. 38-“Specifically, for the data selecting rule, the prediction data collected by the data collecting unit 110 may contain a lot of prediction data, and the data selecting rule may specify which of the prediction data collected by the data collecting unit 110 is specifically selected to generate the updated training samples, for example, a rule of selecting all data, selecting data according to a time range (for example, data from the last 3 days), selecting data according to a range of storage location (for example, 20th slice data˜200th slice data), or the like.” Par. 43-“ …the data records based on which the initial machine learning model is trained are referred to as the historical data, for this end, the data collecting unit 110 may collect the historical data in addition to the prediction data, accordingly, the real result collecting unit 120 may collect the real results of the historical data in addition to the real results of the prediction data, wherein the historical data is data accumulated historically that already has real results.”);
 and dynamically updating the initial corresponding predictor for each object, respectively, by using characteristic data varying with time and related to each object, wherein a prediction performance of the updated corresponding predictor is optimal with respect to the characteristic data varying with time and related to each object. (Wang Par. 35-“Here, the updated training samples are data samples with real conclusions, in other words, the updated training samples may be samples generated, according to a process related to feature generation defined in the model updating scheme, by combining features, which are obtained by performing feature extraction on the collected prediction data, and real results (i.e. labels) corresponding to the collected prediction data. Specifically, the prediction data collected by the data collecting unit 110 may be stored in a local storage medium or a cloud computing platform with data storage function (including but not limited to a public cloud and a private cloud) in the form of a data table. … Preferably, the updated training samples may be samples generated by combining various features, which are obtained by performing feature extraction and feature combination on the collected prediction data, and the real results of the collected prediction data.; Par. 39 For the model updating cycle, in order to enable the machine learning model to provide more accurate predicted results for the received prediction data, the model auto-training unit 130 may update the machine learning model according to a certain model updating cycle (i.e., generate a new machine learning model). The model updating cycle may be pre-configured by the user, or may be modified in real time according to a specific condition based on a certain rule.”)

Wang teaches utilizing machine learning prediction modelling and the prediction of goods and services is expounded upon by the teaching of Oliveira:
A non-transitory computer-readable storage medium having stored thereon a program executable by a processor to perform an operation, comprising: grouping a plurality of objects, wherein each group of objects have similar characteristics; (Oliveira Par. 65-“ FIG. 2B illustrates a system architecture 25 of an embodiment which may be implemented as software (e.g., machine-executable instructions) stored on a non-transitory computer readable medium and executed by one or more processors”; Par. 98-“ FIG. 6 illustrates a flow chart of the Forecasting component of FIG. 3. Once the data is processed by the data preparation module, it is ready for the forecasting machine learning process. First the data can be grouped by key fields (82) (for example, a customer ID, a parts ID, etc.). The data is also grouped into a first portion (called a training portion) and second portion (called a testing portion). Then, a plurality of forecasting machine learning algorithms are each trained on the training portion; the forecasting of each is tested on the testing portion. In FIG. 6, four algorithms (84 a, 84 b, 84 c, 84 d) are trained and tested. However, fewer or more algorithms may be used for training and testing. The most accurate model (86) is then selected and retrained on the full historical dataset. It is then used to predict (or forecast) (88) lead times for a future period (for example, 3-6 months; 6-12 months; 1-2 years, etc.). The process can then end (90). Alternatively, if the machine learning process is part of a supply chain planning platform (as in FIG. 4), the results are uploaded (92) to the platform for further analysis/use.”; Par. 120-“ Clustering (via machine learning) may be used to identify problems in a supply chain. One technique that may be used is the classification of lead-time clusters based on their shape and pattern with respect to lead time.”); 

Wang and Oliveira are directed to machine learning predictive models. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data of Wang, as taught by Oliveira, by utilizing supply chain data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wang with the motivation of identifying root-causes of how a supply chain for goods and services are designed and how it actually operates (Oliveira Par. 3).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US Publication No. 20210241177 A1 [hereinafter Wang], in view of Oliveira et al., US Publication No. 20200074401 A1, [hereinafter Oliveira], in further view of Singh et al., US Publication No. 20020169657 A1, [hereinafter Singh]. 
Regarding Claim 5 and Claim 15, Wang in view of Oliveira teach the method according to claim 4, …. and the apparatus according to claim 14, …
Wang fails to teach the following feature disclosed by Oliveira:
“wherein the historical demand volume curves are obtained…”(Oliveira Par. 75-“ In some embodiments, lead time data is obtained from the historical supply actual data in the customer's enterprise data source(s). The historical lead time data can be data over a period of time. To enhance accuracy Forecast and Cluster results, a minimum of 2 years (24 months) worth of historical data can be used. As an example (as shown in FIG. 1), a 2-year time period may be used—although other time periods may be used (for example 1-year, 15 months, 18 months, 21 months, 27 months, 30 months, 33 months, 36 months, or longer).” See Fig 1; Fig 7; Par. 112);
Wang in view of Oliveira teach the Fourier Transform in Oliveira Par. 121 and feature is expounded upon by Zimmermann:
wherein the historical demand volume … are obtained by performing a Fast Fourier Transform on historical demand volume data of the goods or services. (Singh Par. 20-“ the present invention provides a solution for identifying and taking into account the many critical factors that drive demand by providing a multiple model framework that allows multiple alternative forecasting algorithms, including well known statistical algorithms such as Fourier and multiple linear regression ("MLR") algorithms and proprietary algorithms useful for modeling the causal factors relating to various products and/or industries, to be associated with various data streams of demand history to product advanced forecasting models. The present invention helps users to determine the forecast algorithm that best suits a given problem/industry/business from the available history streams of demand data by enabling the production of various forecasts for comparison with one another and, eventually, with incoming data relating to actual demand.”; Par. 56-57);
Wang, Oliveira and Singh are directed to predicting data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data of Wang in view of Oliveira, as taught by Singh, by utilizing Fourier Transform with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wang in view of Oliveira with the motivation of improved systems and methods that can proactively develop alternative models to predict demand across multiple levels of an organization's supply chain so as to avoid costly mismatches of demand and supply. (Singh Par. 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20190378348 A1 to Kubota- Par. 1-2-“The present invention relates to a composition ratio correction device, a composition ratio correction method, and a composition ratio correction program for correcting a predicted sales composition ratio of products or services.  Demand predictions are made for each product and service in various industries. In such cases, there may be other products with similar properties and characteristics to the product to be predicted. The product to be predicted and other products similar to this product may be substitutable for each other, and one of them may be selected. For example, even if no beverage of type A is present in a store, it is quite possible that a beverage of type B may be purchased instead.” and Mehrabkhani, "FOURIER TRANSFORM APPROACH TO MACHINE LEARNING I: FOURIER REGRESSION", Cornell University, 24 Sep 2019- Abstract- “a supervised learning algorithm for machine learning applications. Contrary to the model developing in the classical methods, which treat training, validation, and test as separate steps, in the presented approach, there is a unified training and evaluating procedure based on an iterative band filtering by the use of a fast Fourier transform. The presented approach does not apply the method of least squares, thus, basically typical ill-conditioned matrices do not occur at all. The optimal model results from the convergence of the performance metric, which automatically prevents the usual underfitting and overfitting problems. The algorithm capability is investigated for noisy data, and the obtained result demonstrates a reliable and powerful machine learning approach beyond the typical limits of the classical methods.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished 
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624